ANSTEAD, Chief Judge,
dissenting.
In my opinion the petitioner has made an unrebutted showing of her entitlement to a special exception under the provisions of the county’s zoning code. There is simply no evidence to justify the county’s denial of her request or the trial court’s approval of that denial. Cf. Rural New Town, Inc. v. Palm Beach County, 315 So.2d 478 (Fla. 4th DCA 1975). Citizens should be entitled to know that objective standards exist for determining their entitlement to special exceptions and that their entitlement will be upheld when they meet those objective standards. Here the standards exist and were met by the petitioner but her request was nevertheless denied, the trial court concluding that it was not prepared to say *473that the commission’s finding was arbitrary or capricious or that the grant of the special exception would not disturb the peace of the neighborhood. The only evidence was that the special exception use, which had been in existence since 1977, had not and would not disturb the neighborhood. The county’s staff had fully investigated and found that the use would not interfere with traffic, etc. In fact, the exception was approved by all agencies of the county except the county commission.